Citation Nr: 1452389	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-21 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an extension of the delimiting date for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code, beyond February [redacted], 2012.


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran had unverified active service from January 1961 to February 1981.  The appellant is the Veteran's child.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2011 decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which determined that the ending date of eligibility for DEA benefits under Chapter 35 was February [redacted], 2012.  The appellant appeals for an extension of the ending, or delimiting, date.  


FINDINGS OF FACT

1.  The Veteran was awarded a permanent and total service-connected disability rating by way of a rating decision dated in December 1999; notice of the rating decision was provided in December 1999.
 
2.  The appellant was born in February 1986 and is the child of the Veteran. 

3.  The appellant became eligible for DEA benefits on February [redacted], 2004, her 18th birthday, and the delimiting date by which to use the benefits was established as of February [redacted], 2012. 

4.  The appellant first sought DEA benefits in July 2010 with the filing of an application.
 
5.  Documentation tends to show that at the time the delimiting date occurred, the appellant was enrolled in an education program for the period of January 9, 2012 to May 8, 2012; she is entitled to DEA benefits beyond the delimiting date of February [redacted], 2012 until the expiration of the term in which she is enrolled.


CONCLUSION OF LAW

The appellant is not entitled to DEA benefits beyond February [redacted], 2012, except to the extent that she is enrolled in an education program at that time and is entitled to benefits until the end of the term on May 8, 2012.  38 C.F.R. §§ 3501, 3511 , 3512 (West 2002); 38 C.F.R. §§ 21.3020, 21.3021, 21.3040, 21.3041, 21.3043 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Regulations relating to notice and assistance, specific to education benefits, are found at 38 C.F.R. §§ 21.1031, 21.1032.  The only notice provided to the appellant was a letter in July 2011, requesting her to furnish evidence to show why she was unable to complete training by February [redacted], 2012, and giving her examples of "acceptable reasons" causing her to interrupt training or school attendance.  Nevertheless, the Board notes that the appellant has been notified of the reasons for the denial of the claim, and has been afforded full opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed to the appellant.  

In any event, it is noted that the VCAA is not applicable to cases, such as this one, where the undisputed facts make the appellant ineligible for an extension of her delimiting date.  In other words, the resolution of the claim is based on statutory interpretation, and the law is determinative of the issue on appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  See also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Furthermore, as specifically applied to education cases such as this, VA does not have a duty to notify and assist claimants when a claim cannot be substantiated because there is no legal basis for the claim, or undisputed facts render the claimant ineligible for the claimed benefits, or there is not a reasonable possibility that any assistance VA would provide would substantiate the claim.  38 C.F.R. §§ 21.1031(b), 21.1032(d).  

Legal Criteria, Factual Background, and Analysis

Evidence of record reflects that in a December 1999 rating decision, the Veteran was given a permanent and total disability rating effective in December 1999.  Notice of the rating was provided to him in December 1999.  Basic eligibility to DEA under Chapter 35 was also awarded effective in December 1999.  In addition, it is not in dispute that the appellant is the child of the Veteran and that she was born in February 1986.

In July 2010, the appellant submitted an initial claim for entitlement to DEA benefits.  On her VA Form 22-5490, Dependents Application for Education Benefits, she reported that she intended to earn a bachelor's degree at Columbus State University, with an expected date of enrollment in August 2010.  She indicated that she had not had any previous education or training beyond high school.  Evidence in the record shows that the university certified her enrollment in classes for the term beginning in January 2011 and ending in May 2011 (15 credit hours).  Additional certifications were received for subsequent enrollments in classes during terms from May 2011 to June 2011, from June 2011 to August 2011, and from August 2011 to December 2011.  The appellant was pursuing an undergraduate degree in psychology.  

In June 2011, the appellant submitted a request to extend the delimiting date for her DEA benefits beyond February [redacted], 2012.  She desired to use the full 45 months of benefits that were awarded to her.  She explained the family circumstances that prevented her from beginning her program of education when she was first eligible [on February [redacted], 2004], to include withdrawing from high school, a prolonged child custody battle, the need to work at a job full-time to provide child support, and her husband's unemployment due to injury from a motorcycle accident.  She provided supporting documentation in the form of state juvenile court records dated in 2003.

Another statement was received from the appellant in August 2011, with additional documentation from a state juvenile court, as well as tax records showing unemployment compensation for her husband from 2008 to 2010.  She asserted that she would be unable to complete her degree program prior to her 26th birthday on February [redacted], 2012, due to family and financial obligations.  She explained why she was unable to enroll in school earlier, which was related to her need to hold a job to pay child support, attend parenting and drug prevention classes in order to regain custody of her child, working extra hours after her husband was injured in a wreck and lost his job, and eventually caring for three children.  

In an October 2011 letter, the RO denied the appellant's request for an extension of the delimiting date for DEA benefits.  The RO stated that she had eight years from the beginning date of her eligibility on February [redacted], 2004 in which to use her DEA benefits, and that she may be considered for an extension of the ending date of eligibility beyond February [redacted], 2012 if she had an interruption of training for reasons beyond her control.  The RO acknowledged her hardships brought on by family and financial obligations from April 2003 through December 2010, but informed her that the ending date of her period of eligibility cannot be extended for failure to begin training.  It was noted in her case that there was no interruption of training because she did not begin receiving DEA benefits until January 2011.  

The appellant disagreed with the RO's decision, asserting in a March 2012 "notice of disagreement" letter that she was raised with the belief that one does not start something that cannot be completed.  She stated that her hardships began when she was 16 years of age and that she knew she did not have the time or resources to start school and finish it.  She felt that she had to first get her "affairs in order" before she enrolled in university, which she did in September 2010 for the spring 2011 semester.  She explained that had she started college earlier, she may not have been able to attend classes regularly and would have been forced to withdraw from them, leaving her in poor academic standing.  Further, lack of study time may have led to low grades and loss of a Pell grant, which would have made it harder to return to college.  In an August 2012 substantive appeal statement, she reiterated her contentions about suspending her schooling until she was in a stable position to seek a degree and about being raised by the Veteran to believe that she was not to start something she could not finish.  She stated that she has "only been mentally and physically capable of pursuing [a] degree since 2010."  

In essence, the appellant desires to have her educational assistance benefits extended beyond February [redacted], 2012, to allow her to continue her planned educational program at Columbus State University.   

Basic eligibility for Chapter 35 benefits is established in one of several ways, including being the child of a veteran who has a total and permanent disability rating from a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A)(ii); 38 C.F.R. § 21.3021(a)(1)(iii).  The evidence reflects that the appellant is the Veteran's child, and that the Veteran was in receipt of a permanent and total disability rating.  See 38 C.F.R. § 21.3021(p).  Thus, the appellant is an eligible person for DEA benefits.  Each eligible person shall be entitled to educational assistance under Chapter 35 for a period not in excess of 45 months (or to the equivalent thereof in part-time training).  38 U.S.C.A. § 3511(a)(1).

An eligible person's period of eligibility generally begins on the person's 18th birthday, or on the successful completion of the child's secondary schooling, whichever occurs first.  38 U.S.C.A. § 3512(a); 38 C.F.R. §§ 21.3040(a), 21.3041(a).  The person's period of eligibility generally ends on the earlier of the date of the child's 26th birthday or the date the veteran is no longer permanently and totally disabled.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3041(a).  

Beyond that eight-year period, from the person's 18th and 26th birthdays, an extension of the eligibility period may be granted if an eligible person suspends pursuit of her program due to conditions that VA determined were beyond the child's control.  38 C.F.R. 21.3041(g)(1).  In that regard, the period of eligibility may be extended by the number of months and days intervening the date the suspension began and the date the reason for suspension ceased to exist.  38 C.F.R. § 21.3043.  If it is found that a suspension of a program of education was in fact due to conditions beyond the eligible person's control, then the ending date may be extended for the length of the period of suspension, but not beyond the eligible person's 31st birthday.  38 C.F.R. § 21.3041(g)(1).

If an eligible person's period of eligibility ending date occurs while the person is enrolled in an educational institution, VA may extend the period of eligibility (extensions may be made beyond age 31) as limited in 38 C.F.R. § 21.3041(g)(2)(i), (ii).  The narrow circumstances presented in 38 C.F.R. § 21.3041(g)(2)(i) allow for an extension of the period of eligibility to the end of the course quarter or semester for a child enrolled in an educational institution that regularly operates on the quarter or semester system.  38 U.S.C.A. § 3512(a)(7).  

An extension of the eligibility period may also be granted if an eligible child serves on duty in the Armed Forces or is ordered to active duty or involuntarily ordered to full-time National Guard duty after September 10, 2001.  38 C.F.R. §§ 21.3041(c), (h).  

The above exceptions represent the only bases for extending a delimiting date.  The Board will now discuss the exceptions to delimiting dates as they apply to the appellant.  The appellant's period of eligibility for DEA benefits began on her 18th birthday, on February [redacted], 2004, as the Veteran was determined to be permanent and totally disabled prior to that time, in December 1999, and notice of such award and of the establishment of eligibility for DEA benefits was provided at that time.  The Board notes that there was a change to certain regulations pertaining to eligibility and entitlement to DEA benefits effective May 28, 2008, prior to the established delimiting date in this case.  See 73 Fed. Reg. 30,486 -30,492 (May 28, 2008).  Although the delimiting date was established under prior statutory and regulatory provisions, the intervening changes in the law and regulations would not have changed the appellant's beginning or ending (delimiting) dates.  The regulations, as cited above, provide that she had eight years, or until February [redacted], 2012, in which to use the DEA benefits.  

As for the exceptions to the delimiting date of February [redacted], 2012, the Board finds that the basis found at 38 C.F.R. § 21.3041(c), (h), relating to extending the date due to intervening military service, is not for application in this case, because the appellant does not claim, and the evidence does not show that she had service in the military.  

The evidence in the form of a certification of enrollment from her university also appears to show that the appellant was enrolled in a program of education at the time of the delimiting date for DEA benefits, when she reached her 26th birthday on February [redacted], 2012.  Her semester was certified as from January 9, 2012 to May 7, 2012.  The record also contains some VA documents that appear to show that her alternate delimiting date was May 8, 2012 and that she may have been paid educational assistance benefits to May 8, 2012, which marked the end of her semester.  To the extent that the appellant was enrolled in an education program at the time her delimiting date of February [redacted], 2012 occurred, she is entitled to an extension of benefits to the end of the term during which that delimiting date was reached, and no later date, in accordance with 38 C.F.R. § 21.3041(g)(2)(i).  

As for the final exception to the delimiting dates provided by law, that is, the provision of 38 C.F.R. § 21.3041(g)(1), the Board now addresses the question of whether the appellant had to suspend an education program for reasons beyond her control.  As earlier noted, the appellant's application for DEA benefits was originally received in July 2010, and the record shows that she was continuously enrolled in an education program from January 2011 until the delimiting date of February [redacted], 2012.  That is, it is not shown or argued that the appellant had to suspend her program of education from the time she began to receive the education benefits in 2011.  As such, there is no basis for extending her delimiting date based on suspension of an education program due to conditions beyond her control under 38 C.F.R. § 21.3041(g)(1).  The appellant has argued at length that she did not begin her pursuit of education once she became entitled to DEA benefits in February 2004 because she was experiencing many hardships of a personal nature.  She described her family and financial struggles in detail, and provided supporting legal documentation to demonstrate her difficulties.  The Board commends her for overcoming her adversities and enrolling in, and evidently performing admirably at, university.  However, the exception to extending the delimiting date based on suspension of a program presumes that the individual has already begun her program, which is clearly not the case for the appellant.  Indeed, the statutory provision regarding this exception speaks of the suspension of a program "after having enrolled in such program within the time period applicable to such person."  38 U.S.C.A. § 3512(c).  

The appellant may very well have met one or more of the circumstances considered beyond her control, as provided in 38 C.F.R. § 21.2043, if she had first begun and then had to suspend her studies.  However, the law is clear that such an education program must first have been initiated before an eligible person receiving DEA benefits was compelled to interrupt her program.  The appellant feels perhaps that she is being penalized for her failure to start a program of education.  No matter how valid her reasons may be for delaying her entry into college, the law makes a distinction between having begun a program which is then interrupted by unavoidable conditions not of one's making (e.g., family and financial obligations, illness or death in the immediate family, active duty), and determining not to pursue a program until certain conditions (e.g., family and financial obligations) are favorable.  For example, the provisions of 38 C.F.R. § 21.3043 state that a period of eligibility may be extended "by the number of months and days intervening the date the suspension began and the date the reason for suspension ceased to exist" and that where a person has suspended her program, the period of suspension is deemed "ended as of the date of the person's first available opportunity to resume training after the condition which caused it ceased to exist."  Essentially, an extension in a delimiting date may be granted for a certain defined period of time (months and days) that is equivalent to the time that a person attending an education program is compelled to postpone further training or school until the unavoidable condition or event has passed.  There is no provision for extending a period eligibility where the person has not even begun the education program, regardless of the reasons for not doing so.  

In sum, there are no applicable statutory and regulatory provisions that allow the appellant to extend the delimiting date beyond February [redacted], 2012, or May 8, 2012 to the extent that she was enrolled in a program of education when the delimiting date occurred.  See 38 U.S.C.A. § 3512(a); see also 38 C.F.R. § 21.3041(g).  The Board finds that the appellant is entitled to basic eligibility of eight years, as specified by 38 U.S.C.A. § 3512(a), beginning on her 18th birthday, but her entitlement is extended for a short period that is strictly defined by the ending date of the school term during which she reached her 26th birthday.  As such, the limitations of extending the delimiting date, found at 38 C.F.R. § 21.3041(g)(2), apply in this case and prohibit any further extension of her delimiting date.  

It should be emphasized that the Board may only grant entitlement to VA benefits authorized by law, and does not have authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994) ("no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).  While the Board may be sympathetic to the appellant's claim, the plain reading of the law does not entitle her to use the DEA benefits beyond the date(s) discussed herein.  

There is no legal basis for extending her delimiting date beyond the date(s) discussed.  As the law is dispositive in this case, and the relevant facts are not in dispute, the appellant's appeal for an extension beyond February [redacted], 2012 (or until the end of her term on May 8, 2012, as the case may be) must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Hence, the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b).


ORDER

To the extent that the appellant is enrolled in an education program at the time of the delimiting date on February [redacted], 2012, she is entitled to DEA benefits under Chapter 35, Title 38, of the United States Code until the expiration of the term on May 8, 2012; otherwise, an extension of the delimiting date for DEA benefits beyond February [redacted], 2012 is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


